DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 objected to because of the following informalities:  
Claim 1, line 4, the phase “light- transmissible” should be “light-transmissible”;
Claim 10, lines 1 and 2, the phase “the display screen module” should be “a display screen module”; and
Claim 10, line 5, the phase “light- transmissible” should be “light-transmissible”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light receiving module arranged to face the reflective component and configured to receive light reflected by the reflective component” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 11, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyrwas US 2017/0124376 in view of Nelson US 2016/0283772.
Regarding claim 1, Wyrwas discloses a display screen module, in at least fig.1, comprising: 
a backlight module (106), 
an LCD screen (104) arranged above the backlight module, and 
10a light-transmissible cover plate (102) arranged above the LCD screen, wherein the display screen module further comprises: 
a first light source (110) arranged in the backlight module and being independent from a backlight source (108) of the backlight module; and
15a light receiving module (128).
Wyrwas does not explicitly disclose a reflective component arranged between the backlight module and the cover plate; and 15ttthelfjdksjthe light receiving module arranged to face the reflective component and configured to receive light reflected by the reflective component.  
Nelson discloses a display screen module, in at least figs.1 and 2, a reflective component (22) arranged between the backlight module (the backlight module is within or behind the 16 because para.33 and 34 discloses the 16 is a liquid crystal display which is not a self-illuminant display) and the cover plate (18); and 15ttthelfjdksjthe light receiving module (24) arranged to face the reflective component and configured to receive light reflected by the reflective component (para.38 and 39 and fig.2 discloses light 44 propagate in the light guide by total internal reflection at the major surfaces 38 and 40 to be detected by the light receiving module 24) for the purpose of guiding reflected light to the light receiving module (para.38 and 39).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a reflective component arranged between the backlight module and the cover plate; and 15ttthelfjdksjthe light receiving module arranged to face the reflective component and configured to receive light reflected by the reflective component as taught by Nelson in the display screen module of Wyrwas for the purpose of guiding reflected light to the light receiving module.
Regarding claim 2, Nelson discloses the reflective component is provided with a first light incident surface (external surface of 38, or 38) configured to allow incidence of light (36), 20a light transmitting surface (42) perpendicular to the first light incident surface, and a light reflective surface (internal surface of 38, internal surface of 40, or 40) configured to allow reflection of light (para.38), wherein the light reflective surface extends to a position where the light reflective surface is connected with the light transmitting surface (see fig.2), and the first light incident surface is arranged to face the LCD screen (16) for the purpose of guiding reflected light to the light receiving module (para.38 and 39). The reason for combination is the same as claim 1.
Regarding claim 5, Wyrwas discloses the reflective component is provided with a first light incident surface (external surface of 38) and a second light incident surface (external surface of 40), the first light incident surface and the second light incident surface are configured to allow Page 3 of 8incidence of light, wherein a light reflective surface (internal surface of 38, or internal surface of 40) configured to allow reflection of light is arranged between the first light incident surface and the second light incident surface (see fig.2), the first light incident surface is arranged to face the LCD screen (16)(see fig.2), and the second light incident surface is arranged to face the cover plate (18) for the purpose of guiding reflected light to the light receiving module (para.38 and 39). The reason for combination is the same as claim 1.  
Regarding claim 9, Wyrwas in view of Nelson discloses the light receiving 20module comprises a photosensitive sensor (para.31) configured to receive light reflected by the reflective component, and the photosensitive sensor is arranged facing the reflective component for the purpose of guiding reflected light to the light receiving module (para.38 and 39). The reason for combining is the same as claim 1.
Regarding claim 10, Wyrwas discloses a terminal device, in at least fig.1, comprising a display screen 25module (100, para.28), the display screen module, comprising:  
a backlight module (106), 
an LCD screen (104) arranged above the backlight module, and 
10a light-transmissible cover plate (102) arranged above the LCD screen, wherein the display screen module further comprises: 
a first light source (110) arranged in the backlight module and being independent from a backlight source (108) of the backlight module; and
15a light receiving module (128).
Wyrwas does not explicitly disclose a reflective component arranged between the backlight module and the cover plate; and 15ttthelfjdksjthe light receiving module arranged to face the reflective component and configured to receive light reflected by the reflective component.  
Nelson discloses a terminal device, in at least figs.1 and 2, a reflective component (22) arranged between the backlight module (the backlight module is within or behind the 16 because para.33 and 34 discloses the 16 is a liquid crystal display which is not a self-illuminant display) and the cover plate (18); and 15ttthelfjdksjthe light receiving module (24) arranged to face the reflective component and configured to receive light reflected by the reflective component (para.38 and 39 and fig.2 discloses light 44 propagate in the light guide by total internal reflection at the major surfaces 38 and 40 to be detected by the light receiving module 24) for the purpose of guiding reflected light to the light receiving module (para.38 and 39).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a reflective component arranged between the backlight module and the cover plate; and 15ttthelfjdksjthe light receiving module arranged to face the reflective component and configured to receive light reflected by the reflective component as taught by Nelson in the terminal device of Wyrwas for the purpose of guiding reflected light to the light receiving module.
Regarding claim 11, Nelson discloses the reflective component is provided with a first light incident surface (external surface of 38, or 38) configured to allow incidence of light (36), 20a light transmitting surface (42) perpendicular to the first light incident surface, and a light reflective surface (internal surface of 38, internal surface of 40, or 40) configured to allow reflection of light (para.38), wherein the light reflective surface extends to a position where the light reflective surface is connected with the light transmitting surface (see fig.2), and the first light incident surface is arranged to face the LCD screen (16) for the purpose of guiding reflected light to the light receiving module (para.38 and 39). The reason for combination is the same as claim 10.
Regarding claim 14, Wyrwas discloses the reflective component is provided with a first light incident surface (external surface of 38) and a second light incident surface (external surface of 40), the first light incident surface and the second light incident surface are configured to allow Page 3 of 8incidence of light, wherein a light reflective surface (internal surface of 38, or internal surface of 40) configured to allow reflection of light is arranged between the first light incident surface and the second light incident surface (see fig.2), the first light incident surface is arranged to face the LCD screen (16)(see fig.2), and the second light incident surface is arranged to face the cover plate (18) for the purpose of guiding reflected light to the light receiving module (para.38 and 39). The reason for combination is the same as claim 10.  
Regarding claim 18, Wyrwas in view of Nelson discloses the light receiving 20module comprises a photosensitive sensor (para.31) configured to receive light reflected by the reflective component, and the photosensitive sensor is arranged facing the reflective component for the purpose of guiding reflected light to the light receiving module (para.38 and 39). The reason for combining is the same as claim 10.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyrwas US 2017/0124376 in view of Nelson US 2016/0283772 as applied to claim 2 above, and further in view of Gao CN 107527039A (see document 17601277_2022-05-06_CN_107527039_A_M.pdf).
Regarding claim 4, Wyrwas in view of Nelson does not explicitly disclose the light reflective surface is coated with a reflective coating configured to allow directional 30reflection of light.  
Gao discloses a display screen module, in figs.1-7, the light reflective surface is coated with a reflective coating (14) configured to allow directional 30reflection of light (see figs.1, 2b, 3, 4, 6 and 7) for the purpose of allowing directional reflection of light (see figs.1, 2b, 3, 4, 6 and 7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light reflective surface is coated with a reflective coating configured to allow directional 30reflection of light as taught by Gao in the display screen module of Wyrwas in view of Nelson for the purpose of allowing directional reflection of light.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyrwas US 2017/0124376 in view of Nelson US 2016/0283772 as applied to claim 5 above, and further in view of Gao CN 107527039A.
Regarding claim 7, Wyrwas in view of Nelson does not explicitly disclose the light reflective surface is coated at a side facing the second light incident surface, with a reflective coating configured to allow directional reflection of light.  
Gao discloses a display screen module, in figs.1-7, the light reflective surface is coated with a reflective coating (14) configured to allow directional 30reflection of light (see figs.1, 2b, 3, 4, 6 and 7) for the purpose of allowing directional reflection of light (see figs.1, 2b, 3, 4, 6 and 7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light reflective surface is coated with a reflective coating configured to allow directional 30reflection of light as taught by Gao in the display screen module of Wyrwas in view of Nelson in order to have the light reflective surface is coated at a side facing the second light incident surface, with a reflective coating configured to allow directional reflection of light for the purpose of allowing directional reflection of light.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyrwas US 2017/0124376 in view of Nelson US 2016/0283772 as applied to claim 1 above, and further in view of Qing WO 2020035021A (see document 17601277_2022-05-06_WO_2020035021_A1_M.pdf).
Regarding claim 8, Wyrwas discloses 15the backlight module is of a side emitting structure (see fig.1 and para.28) comprising a light guide panel (a light guide, see fig.1 and para.28).
Wyrwas in view of Nelson does not explicitly disclose the first light source and the backlight source are arranged at one side of the light guide panel.  
Qing discloses a display screen module, in at least figs.1,2, 6, 7 and 8, the first light source (304) and the backlight source (206) are arranged at one side of the light guide panel (203) for the purpose of improving the utilization rate of the detection light emitted by the detection light source (last paragraph of page 13).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the first light source and the backlight source are arranged at one side of the light guide panel as taught by Qing in the display screen module of Wyrwas in view of Nelson for the purpose of improving the utilization rate of the detection light emitted by the detection light source.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyrwas US 2017/0124376 in view of Nelson US 2016/0283772 as applied to claim 11 above, and further in view of Gao CN 107527039A.
Regarding claim 13, Wyrwas in view of Nelson does not explicitly disclose the light reflective surface is coated with a reflective coating configured to allow directional 30reflection of light.  
Gao discloses a terminal device, in figs.1-7, the light reflective surface is coated with a reflective coating (14) configured to allow directional 30reflection of light (see figs.1, 2b, 3, 4, 6 and 7) for the purpose of allowing directional reflection of light (see figs.1, 2b, 3, 4, 6 and 7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light reflective surface is coated with a reflective coating configured to allow directional 30reflection of light as taught by Gao in the terminal device of Wyrwas in view of Nelson for the purpose of allowing directional reflection of light.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyrwas US 2017/0124376 in view of Nelson US 2016/0283772 as applied to claim 14 above, and further in view of Gao CN 107527039A.
Regarding claim 16, Wyrwas in view of Nelson does not explicitly disclose the light reflective surface is coated at a side facing the second light incident surface, with a reflective coating configured to allow directional reflection of light.  
Gao discloses a terminal device, in figs.1-7, the light reflective surface is coated with a reflective coating (14) configured to allow directional 30reflection of light (see figs.1, 2b, 3, 4, 6 and 7) for the purpose of allowing directional reflection of light (see figs.1, 2b, 3, 4, 6 and 7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light reflective surface is coated with a reflective coating configured to allow directional 30reflection of light as taught by Gao in the terminal device of Wyrwas in view of Nelson in order to have the light reflective surface is coated at a side facing the second light incident surface, with a reflective coating configured to allow directional reflection of light for the purpose of allowing directional reflection of light.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyrwas US 2017/0124376 in view of Nelson US 2016/0283772 as applied to claim 10 above, and further in view of Qing WO 2020035021A (see document 17601277_2022-05-06_WO_2020035021_A1_M.pdf).
Regarding claim 17, Wyrwas discloses 15the backlight module is of a side emitting structure (see fig.1 and para.28) comprising a light guide panel (a light guide, see fig.1 and para.28).
Wyrwas in view of Nelson does not explicitly disclose the first light source and the backlight source are arranged at one side of the light guide panel.  
Qing discloses a terminal device, in at least figs.1,2, 6, 7 and 8, the first light source (304) and the backlight source (206) are arranged at one side of the light guide panel (203) for the purpose of improving the utilization rate of the detection light emitted by the detection light source (last paragraph of page 13).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the first light source and the backlight source are arranged at one side of the light guide panel as taught by Qing in the terminal device of Wyrwas in view of Nelson for the purpose of improving the utilization rate of the detection light emitted by the detection light source.

Allowable Subject Matter
Claims 3, 6, 12, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record does not disclose or suggest a display screen module having the light reflective surface is a plane surface oriented to form an acute angle with the light transmitting surface, along with other claim limitations. Claim 19 is depended on claim 3 so it is allowable for the same reason.
Wyrwas US 2017/0124376, Nelson US 2016/0283772, Gao CN 107527039A and Qing WO 2020035021A, either singularly or in combination, does not disclose or suggest a display screen module having the light reflective surface is a plane surface oriented to form an acute angle with the light transmitting surface, along with other claim limitations. Claim 19 is depended on claim 3 so it is allowable for the same reason.
Regarding claim 6, the prior art of record does not disclose or suggest a display screen module having the light reflective surface is a plane surface oriented to form an acute angle with the second light incident surface, and the first light incident surface and the second light incident surface are arranged parallel to each other, along with other claim limitations. Claim 20 is depended on claim 6 so it is allowable for the same reason.
Wyrwas US 2017/0124376, Nelson US 2016/0283772, Gao CN 107527039A and Qing WO 2020035021A, either singularly or in combination, does not disclose or suggest a display screen module having the light reflective surface is a plane surface oriented to form an acute angle with the second light incident surface, and the first light incident surface and the second light incident surface are arranged parallel to each other, along with other claim limitations. Claim 20 is depended on claim 6 so it is allowable for the same reason.
Regarding claim 12, the prior art of record does not disclose or suggest a display screen module having the light reflective surface is a plane surface oriented to form an acute angle with the light transmitting surface, along with other claim limitations. 
Wyrwas US 2017/0124376, Nelson US 2016/0283772, Gao CN 107527039A and Qing WO 2020035021A, either singularly or in combination, does not disclose or suggest a display screen module having the light reflective surface is a plane surface oriented to form an acute angle with the light transmitting surface, along with other claim limitations.
Regarding claim 15, the prior art of record does not disclose or suggest a display screen module having the light reflective surface is a plane surface oriented to form an acute angle with the second light incident surface, and the first light incident surface and the second light incident surface are arranged parallel to each other, along with other claim limitations.
Wyrwas US 2017/0124376, Nelson US 2016/0283772, Gao CN 107527039A and Qing WO 2020035021A, either singularly or in combination, does not disclose or suggest a display screen module having the light reflective surface is a plane surface oriented to form an acute angle with the second light incident surface, and the first light incident surface and the second light incident surface are arranged parallel to each other, along with other claim limitations. 

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson US 2016/0283772 (figs.1 and 2) can be primary reference as well in view of Wyrwas US 2017/0124376.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871